Exhibit 10.1

PARKWAY PROPERTIES, INC.

AND PARKWAY PROPERTIES, L.P.

2013 OMNIBUS EQUITY INCENTIVE PLAN

1. Introduction.

Parkway Properties, Inc. (the “Company”) established the Parkway Properties,
Inc. and Parkway Properties, L.P. 2013 Omnibus Equity Incentive Plan (the
“Plan”), effective on the date on which the Board (as defined below) initially
adopts the Plan, subject to approval of the Plan by the Company’s stockholders.
As of the date on which the Company’s shareholders approve the Plan, no further
awards may be granted under the Parkway Properties, Inc. 2010 Omnibus Equity
Incentive Plan, as restated to incorporate Amendment No. 1 (the “Prior Plan”);
however, any awards under the Prior Plan that are outstanding as of such date
shall continue to be subject to the terms and conditions of the Prior Plan.

2. Purpose.

The purposes of the Plan are to promote the growth and success of the Company
and Parkway Properties, L.P. (the “Partnership”) by aligning the interests of
Employees, Directors and Consultants with those of the Company’s shareholders
and to attract, retain, and reward Employees, Directors and Consultants. To
serve these purposes, the Plan offers equity-based incentive awards.

3. Definitions.

As used in this Plan:

(a) “Award Agreement” shall mean a written agreement entered into between the
Company and a Participant or other documentation issued by the Company, in
either case setting forth the terms and conditions applicable to an award
granted under the Plan. An Award Agreement shall be subject to the terms of the
Plan.

(b) “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

(c) “Committee” shall mean a committee of the Board of Directors of the Company,
which committee shall be composed of those members of the Compensation Committee
of the Board of Directors who are non-employee directors as that term is defined
under Securities and Exchange Commission Rule 16b-3 and outside directors as
that term is defined for the purposes of the Internal Revenue Code section
162(m), provided that, should there be fewer than two members of the
Compensation Committee who are both non-employee directors and outside
directors, the Committee shall be composed of two or more members of the Board
of Directors designated by the Board who are non-employee directors and outside
directors, including anyone who is a member of the Compensation Committee.

(d) “Common Shares” or “Shares” shall mean the shares of common stock, $0.001
par value, of the Company.



--------------------------------------------------------------------------------

(e) “Consultant” shall mean any consultant or advisor of the Company, the
Partnership or any Subsidiary who qualifies as a consultant or advisor under the
applicable rules of Form S-8 Registration Statement.

(f) “Director” shall mean a member of the Board of Directors of the Company.

(g) “Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Shares) of dividends paid on Shares, awarded under Section 12(b) hereof.

(h) “Employee” shall mean an employee of the Company, the Partnership or a
Subsidiary.

(i) “Fair Market Value” of a Common Share shall mean, on a given date,

(i) If the Common Shares are (A) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (B) listed on any national market system or (C) listed,
quoted or traded on any automated quotation system, the Fair Market Value shall
be the closing sales price for a Share as quoted on such exchange or system for
such date or, if there is no closing sales price for a Share on the date in
question, the closing sales price for a Share on the last preceding date for
which such quotation exists, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;

(ii) If the Common Shares are not listed on an established securities exchange,
national market system or automated quotation system, but the Common Shares are
regularly quoted by a recognized securities dealer, the Fair Market Value shall
be the average of the mean of the high bid and low asked prices for such date
or, if there are no high bid and low asked prices for a Share on such date, the
high bid and low asked prices for a Share on the last preceding date for which
such information exists, as reported in The Wall Street Journal or such other
source as the Committee deems reliable; or

(iii) If the Common Shares are neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Committee in good faith.

(j) “Full Value Award” shall mean any award that is settled in Shares other
than: (A) an Option or (B) a Stock Appreciation Right.

(k) “Internal Revenue Code” or “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

2



--------------------------------------------------------------------------------

(l) “Misconduct” shall mean conduct of a Participant that, in the Committee’s
judgment, constitutes:

(i) a commission of an act of theft, embezzlement, fraud, dishonesty, or other
criminal act, harmful to the Company, the Partnership or a Subsidiary,

(ii) a breach of a fiduciary duty owed to the Company, the Partnership or a
Subsidiary,

(iii) a deliberate and serious disregard of rules of the Company, the
Partnership or a Subsidiary,

(iv) an unauthorized disclosure of any of the trade secrets or confidential
information of the Company, the Partnership or a Subsidiary, or

(v) competition with the Company, the Partnership or a Subsidiary.

(m) “Option” shall mean an option awarded pursuant to Section 8 to purchase a
Common Share and may refer to an incentive stock option (“ISO” or “incentive
stock option”) as defined in Internal Revenue Code section 422, or a
nonstatutory stock option (that is, an option that is not an ISO).

(n) “Participant” shall mean an Employee, Director or Consultant who holds an
outstanding award under the Plan.

(o) “Partnership Agreement” shall mean the Amended and Restated Agreement of
Limited Partnership of Parkway Properties, L.P., as amended from time to time.

(p) “Performance Goal” shall mean an objective test of performance based on one
or more of the following criteria: revenue; earnings; net earnings; operating
earnings; earnings before taxes; earnings before income tax expense, interest
expense, and depreciation and amortization expense (“EBITDA”); earnings per
Share; stock price; costs; return on equity; return on assets; assets
management; asset quality; asset growth; budget achievement; net operating
income (“NOI”); average occupancy; year-end occupancy; funds from operations
(“FFO”); adjusted funds from operations (“AFFO”); funds available for
distribution (“FAD”); dividend or FAD payment; total shareholder return on an
absolute basis or a relative basis measured against comparable peers or a real
estate index; leverage ratios; capital expenditures; customer satisfaction
survey results; property operating expense savings; design, development,
permitting, or other progress on designated properties; third-party fee
generation; leasing goals; goals relating to acquisitions or divestitures,
targeted financing, or capital market objectives; lease retention; liability
management; credit management; certain levels of operating expense; growth in
assets, unit volume, revenue, sales, or market share; or strategic business
criteria consisting of one or more objectives based on meeting specified revenue
goals, market penetration goals, geographic business expansion goals, or cost
targets. Performance Goals may differ from Participant to Participant and award
to award and may be established for the Company as a whole, on a per Share
basis, or for the Company’s various properties, groups, divisions, or
Subsidiaries or the Partnership, or a combination of them. Performance Goals may
be based on absolute performance or on performance relative to performance of
unrelated businesses specified by the Committee, on other external measures of
the selected performance criteria, or on comparison to any prior period or to
budget or target. All calculations and financial accounting matters relevant to
this Plan and to which GAAP applies shall be determined in accordance with GAAP
as in effect on the date of an award, except as otherwise specified by the
Committee. For example, the

 

3



--------------------------------------------------------------------------------

Committee may specify that the measurement of performance shall include or
exclude particular items, such as losses from discontinued operations, debt
prepayment penalties, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, or nonrecurring gains or loss.

(q) “Permanent Disability” shall mean a medically determinable physical or
mental impairment that may be expected to result in death or to last at least a
year and that renders a Participant incapable of performing that Participant’s
duties with the Company. A determination of disability shall be made by the
Committee in a uniform, nondiscriminatory manner on the basis of medical
evidence. Notwithstanding the foregoing, in the case of a determination that
would accelerate payment of Restricted Share Units or other awards or amounts
that are deferred compensation subject to Code section 409A, a Participant shall
be considered to have a “Permanent Disability” only if the Participant is
“disabled” within the meaning of Code section 409A or the regulations issued
under that section.

(r) “Profits Interest Unit” or “LTIP Unit” shall mean, to the extent authorized
by the Partnership Agreement (as either a “Profits Interest Unit” or an “LTIP
Unit”), a unit of the Partnership that is granted pursuant to Section 12(c) and
is intended to constitute a “profits interest” within the meaning of the Code.

(s) “Restricted Period” shall mean the period described in Section 10(b)(i) or
Section 11(b)(i).

(t) “Restricted Share” shall mean an award granted pursuant to Section 10.

(u) “Restricted Share Unit” or “RSU” shall mean an award granted pursuant to
Section 11.

(v) “Stock Appreciation Right” or “SAR” shall mean an award granted pursuant to
Section 9.

(w) “Subsidiary” shall mean a corporation, partnership, joint venture, or other
entity in which the Company has an equity, profit, or voting interest of at
least 50 percent.

4. Administration.

The Committee shall administer the Plan. The Committee shall have all the powers
vested in it by the terms of the Plan. The Committee shall have full authority
to interpret the Plan and Award Agreements, to prescribe, amend, and rescind
rules and regulations relating to the Plan, and to make any determinations it
finds necessary or advisable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any Award Agreement in the manner and to the extent the Committee
deems desirable. Any decision of the Committee in the administration of the Plan
shall be in its sole discretion and conclusive. The Committee may act only by a
majority of its members in office, except that:

(a) The Committee may authorize any one or more of its members or any officer of
the Company to execute and deliver documents on behalf of the Committee.

 

4



--------------------------------------------------------------------------------

(b) The Committee may delegate ministerial duties and authority to interpret the
Plan and respond to claims to a Senior Vice President or an Executive Vice
President, provided that the Committee may not delegate authority to (i) grant
or amend awards that are (A) held by individuals who are subject to Section 16
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(B) intended to qualify for the performance based exception under Code section
162(m), or (C) held by officers of the Company (or Directors) to whom authority
to grant or amend awards has been delegated, or (ii) with respect to the
certification of the satisfaction of Performance Goals.

No Committee member and no delegate of the Committee shall be liable for any
determination made in good faith with respect to the Plan, an award, or a
Participant.

5. Shares Subject to Plan and Limits on Awards.

(a) Share Available. Subject to adjustment pursuant to Section 14, the maximum
number of Common Shares with respect to which awards may be granted under the
Plan is three million two hundred fifty thousand (3,250,000) (the “Share
Limit”); provided, however, that the maximum aggregate number of Shares
available for issuance under the Plan in settlement of any Full Value Award
shall be one million two hundred fifty thousand (1,250,000) and provided,
further, that the maximum aggregate number of Shares available for issuance
under the Plan in settlement of Options and Stock Appreciation Rights shall be
two million (2,000,000). Any Shares distributed pursuant to an award may
consist, in whole or in part, of authorized and unissued Common Shares or Common
Shares purchased on the open market.

(b) Limits on Awards. Subject to adjustment pursuant to Section 14, the
following additional limits shall apply to awards under the Plan:

(i) The maximum aggregate number of Common Shares that may be issued pursuant to
incentive stock options granted under the Plan is two million (2,000,000).

(ii) The aggregate number of Common Shares that may be made subject to awards
granted under the Plan to any individual Participant during any one calendar
year may not exceed one million two hundred fifty thousand (1,250,000).

(c) Grant of Awards. If any Shares subject to an award are forfeited or expire
or such award is settled for cash (in whole or in part), the Shares subject to
such award shall, to the extent of such forfeiture, expiration or cash
settlement, again be available for future grants of award under the Plan.
Notwithstanding anything to the contrary contained herein, the following Shares
shall not be added to the Share Limit and shall not be available for future
grants of award: (A) Shares tendered by a Participant or withheld by the Company
in payment of the exercise price of an Option; (B) Shares tendered by a
Participant or withheld by the Company to satisfy any tax withholding obligation
with respect to an Option or a Stock Appreciation Right; (C) Shares subject to a
Stock Appreciation Right that are not issued in connection with the stock
settlement of the Stock Appreciation Right on exercise thereof; and (D) Shares
purchased on the open market with the cash proceeds from the exercise of
Options. Any Shares repurchased by the Company at the same price paid by the
Participant so that such Shares are returned to the Company shall again be
available for awards. The payment of Dividend Equivalents in cash in conjunction
with any outstanding awards shall not be

 

5



--------------------------------------------------------------------------------

counted against the Shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 5(c), no Shares may again be
optioned, granted or awarded if such action would cause an ISO to fail to
qualify as an incentive stock option under Section 422 of the Code.

(d) Full Value Award Vesting Limitations. Notwithstanding any other provision of
the Plan to the contrary, Full Value Awards made to Employees shall become
vested over a period of not less than three years (or, in the case of vesting
based upon the attainment of Performance Goals or other performance-based
objectives, over a period of not less than one year measured from the
commencement of the period over which performance is evaluated) following the
date the award is made; provided, however, that, notwithstanding the foregoing,
the Committee may provide that such vesting restrictions may lapse or be waived
upon the Participant’s death, disability, retirement, any other specified
termination of service or the consummation of a Change in Control (as defined
below).

6. Eligibility.

Employees, Directors and Consultants shall be eligible to receive awards under
the Plan, provided that no Employee, Director or Consultant shall be entitled to
an award except as determined by the Committee or as provided by any Independent
Director Compensation Policy described in Section 13.

7. Awards.

(a) Types of Awards. Awards under the Plan may be in the form of: Options
(either incentive stock options, within the meaning of Code section 422, or
nonstatutory stock options), Stock Appreciation Rights, Restricted Shares,
Restricted Share Units, Profits Interest Units, Dividend Equivalent Rights and
other Share based awards (as described in Section 12).

(b) Award Agreements. The Committee shall set forth the terms of each award in
an Award Agreement. An Award Agreement may contain any provision approved by the
Committee, subject to the terms of the Plan. An Award Agreement may make
provision for any matter that is within the discretion of the Committee or may
reserve for the Committee discretion to approve or authorize any action with
respect to the award.

(c) Nonuniform Determinations. The Committee’s determinations under the Plan or
Award Agreements, including, without limitation, the selection of Participants
to receive awards, the type, form, amount, and timing of awards, and the terms
of specific Award Agreements, need not be uniform, regardless of whether
Participants are similarly situated.

(d) Qualification for Section 162(m) Exception.

(i) Committee’s Certification of Satisfaction of Performance Goals. If the
exercisability, payment, or vesting of an award is conditioned upon the
satisfaction of Performance Goals, and the award is intended to qualify for the
exception under Code section 162(m) for performance-based pay, the condition
shall not be considered satisfied, and the award shall not be exercisable,
payable, or vest, as applicable, unless the Committee certifies that the
Performance Goal has been satisfied.

 

6



--------------------------------------------------------------------------------

(ii) Satisfaction of Other Requirements. To the extent an award is intended to
qualify for the exception under Code section 162(m) for performance-based pay,
the Committee shall make such provisions in Award Agreements and follow such
procedures as may be required to satisfy the conditions of the exception. By way
of example, the Committee shall establish any Performance Goal associated with
such an award by the time within the performance period required for such
exception, and the payment terms for such an award shall conform to the
requirements of the exception.

(e) Discretion. The Committee shall have no discretion to increase the amount of
an outstanding award but may reserve discretion to decrease the amount of an
outstanding award or the extent to which it is exercisable or payable.

(f) Provisions Governing All Awards. All awards will be subject to the following
provisions:

(i) Transferability. An award shall not be transferable other than by will or
the laws of descent and distribution. Awards requiring exercise shall be
exercisable during the lifetime of a Participant only by the Participant or, in
the event the Participant becomes legally incompetent, by the Participant’s
guardian or legal representative.

(ii) Employment Rights. Neither the adoption of the Plan nor the grant of an
award shall confer on a Participant the right to continued employment with the
Company, the Partnership or a Subsidiary, nor shall it interfere with the right
of the Company, the Partnership or a Subsidiary to terminate a Participant’s
employment at any time for any reason, with or without cause.

(g) Prohibition on Repricing of Options and Stock Appreciation Rights. Except
for adjustments pursuant to Section 14, the exercise price of an Option or a
Stock Appreciation Right may not be repriced. For purposes of this Section,
repricing means any of the following or any other action that has the same
effect:

(i) reduction of the exercise price after the grant of the Option or Stock
Appreciation Right;

(ii) any other action that is treated as a repricing under generally accepted
accounting principles; or

(iii) cancellation of an Option or Stock Appreciation Right when its exercise
price exceeds the Fair Market Value of the underlying Common Shares, in exchange
for cash or another Option, Stock Appreciation Right or stock-based award,
unless the cancellation and exchange occur in connection with a merger,
acquisition, spin-off or other similar corporate transaction.

(h) Misconduct. Should the Committee determine that a Participant has committed
Misconduct, then the Participant shall forfeit all rights under outstanding
awards and all further benefits under or attributable to the Plan, so neither
the Participant nor his estate or successors shall be entitled to exercise
outstanding Options and Stock Appreciation Rights, become vested in Restricted
Shares, Restricted Share Units, Profits Interest Units, Dividend Equivalents or
other awards, be paid any Shares or amounts remaining to be paid upon settlement
of an award or

 

7



--------------------------------------------------------------------------------

due under a deferred payment arrangement with respect to an award, or otherwise
be entitled to any further benefit under or attributable to the Plan. Before
making such a determination, the Committee shall give the Participant a
reasonable opportunity to be heard.

(i) Recoupment of Awards.

(i) The Committee may provide in an Award Agreement or in a policy applicable to
an award under this Plan that, under conditions specified in the Award Agreement
or policy, the Participant shall forfeit all rights under the award and all
further benefits under or attributable to the award or the Plan, and the
Participant shall be obliged to pay back or return to the Company amounts or
Shares previously paid, distributed, or vested under the award, including
dividends and Dividend Equivalents. Such conditions may include, by way of
illustration and not by way of limitation, the occurrence of an error in
financial statements that results in the payment of a greater amount of
performance-based compensation than would have been paid based on correct
financial statements.

(ii) All awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any award or upon the receipt or resale of any Shares underlying the
award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including without limitation, any claw-back policy adopted to
comply with the requirements of applicable law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.

(iii) This paragraph and Paragraph 7(h) shall be construed independently of each
other; one shall not limit the application of the other.

8. Options.

(a) Option Grants. The Company shall grant Options to Participants under the
Plan in such number, upon such terms, and at such times as the Committee shall
determine.

(b) Terms of Options. The Award Agreement for an Option shall set forth such
terms and conditions as the Committee shall determine and as are consistent with
the Plan, including the following:

(i) Exercise Price. The Committee shall determine the exercise price of each
Common Share subject to an Option, which price shall not be less than the Fair
Market Value of a Share on the date the Option is granted.

(ii) Exercise Period. An Option may be exercised in whole or in part from time
to time during such period as the Option shall specify, provided that no Option
shall be exercisable more than ten years after the date of the grant of the
Option.

 

8



--------------------------------------------------------------------------------

(iii) Payment of Price. The exercise price of each Share as to which an Option
is exercised must be paid in full at the time of exercise. The Committee may, in
its discretion, provide in an Award Agreement that payment of the exercise may
be made:

(1) in cash;

(2) by tender of Common Shares owned by the Participant valued at Fair Market
Value as of the date of exercise;

(3) in Common Shares otherwise issuable to the Participant upon exercise of the
Option valued at Fair Market Value as of the date of exercise (“net exercise”);

(4) in such other form of consideration as the Committee deems appropriate; or

(5) in a combination of cash, Shares (whether then owned or issuable on
exercise), and such other consideration as the Committee deems appropriate.

(iv) Conditions on Exercise. An Option shall be exercisable at such times and
subject to such restrictions and conditions as the Committee shall
determine. The Committee may in its discretion accelerate or waive any condition
applicable to the exercise of an Option.

(v) Termination of Employment or Service. The Award Agreement shall specify
whether and, if so, the extent to which an Option shall remain exercisable after
the termination of the Participant’s employment or service with the Company and
its Subsidiaries, whether by death or otherwise, provided that nothing in this
paragraph (v) shall authorize the exercise of an Option later than ten years
after the date of the grant of the Option.

(vi) ISO or Non-ISO. The Award Agreement for an Option granted to an Employee
shall state whether any part of the Option is intended to be an incentive stock
option.

(c) Additional Terms of Incentive Stock Options. An incentive stock option may
be granted only to an Employee of the Company or a subsidiary (within the
meaning of Code section 424) and shall be subject to the following additional
terms and conditions:

(i) 10 Percent Shareholder. The exercise price of each Common Share subject to
an incentive stock option granted to an Employee who, at the time the Option is
granted, owns (directly and within the meaning of Code section 424(d)) Shares
possessing more than 10 percent of the combined voting power of all classes of
Shares of the Company shall not be less than 110 percent of the Fair Market
Value of a Share on the date the Option is granted, and the Option shall not be
exercisable more than five years after the date of grant.

(ii) ISO Limit. To the extent the aggregate Fair Market Value (determined as of
the date an Option is granted) of the Common Shares for which an Employee is
granted Options designated incentive stock options first exercisable in any
calendar year (under this Plan and under all plans of the Company and its
Subsidiaries) exceeds $100,000, the Option shall be treated as an Option that is
not an incentive stock option.

 

9



--------------------------------------------------------------------------------

(iii) Disqualified Disposition. If a Participant disposes of Common Shares
acquired pursuant to the exercise of an incentive stock option in a
disqualifying disposition within the time periods identified in Code section
422, the Participant shall notify the Company of such disposition and provide
the Company with information as to the date of disposition, sales price, number
of Shares involved, and any other information about the disposition that the
Company may reasonably request.

9. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. A Stock Appreciation Right shall entitle
a Participant to receive from the Company, on the exercise date of the SAR, with
respect to each Share for which the SAR is exercised, an amount equal to any
excess of the Fair Market Value of a Share on the exercise date over the
exercise price of the SAR. The Company shall grant SARs to Participants under
the Plan in such number, upon such terms, and at such times as the Committee
shall determine.

(b) Terms of Stock Appreciation Rights. The Award Agreement for a Stock
Appreciation Right shall set forth such terms and conditions as the Committee
shall determine and as are consistent with the provisions of the Plan, including
the following:

(i) Exercise Price. The Committee shall determine the exercise price of each
Common Share subject to the Stock Appreciation Right, which price shall not be
less than the Fair Market Value of a Common Share on the date the SAR is
granted.

(ii) Exercise Period. A Stock Appreciation Right may be exercised in whole or in
part from time to time during such period as the Award Agreement shall specify,
provided that no SAR shall be exercisable more than ten years after the date of
the grant of the SAR.

(iii) Conditions on Exercise. A Stock Appreciation Right shall be exercisable at
such times and subject to such restrictions and conditions as the Committee
shall determine. The Committee may in its discretion accelerate or waive any
condition applicable to the exercise of an SAR.

(iv) Termination of Employment or Service. The Award Agreement shall specify
whether and, if so, the extent to which a Stock Appreciation Right shall remain
exercisable after the termination of the Participant’s employment or service
with the Company and its Subsidiaries, whether by death or otherwise, provided
that nothing in this paragraph (iv) shall authorize the exercise of an SAR later
than ten years after the date of the grant of the SAR.

(c) Settlement of Stock Appreciation Right. On the exercise date of a Stock
Appreciation Right the Company shall settle the SAR, to the extent exercised, by
payment of the amount due in the form of cash, Common Shares valued at their
Fair Market Value on the exercise date, or a combination of cash and Shares, as
the Committee may determine.

 

10



--------------------------------------------------------------------------------

10. Restricted Shares.

(a) Grant of Restricted Shares. The Company shall grant Restricted Shares to
Participants under the Plan at such times, in such numbers, and upon such terms
as the Committee shall determine.

(b) Terms of Restricted Shares. The Award Agreement for a grant of Restricted
Shares shall set forth such terms, conditions, restrictions, and limits on the
Restricted Shares as the Committee shall determine and as are consistent with
the provisions of the Plan, including the following:

(i) Conditions on Vesting. The Participant’s interest in a Restricted Share
award shall be forfeitable when the award is granted. In the Award Agreement,
the Committee shall prescribe conditions that must be satisfied and the time by
which, or time period during which, the conditions must be satisfied, in order
for the Participant’s interest to become vested. The conditions may include one
or more of the following:

(1) the satisfaction of specified Performance Goals by a specified time or
during a specified period,

(2) the continuance of the Participant’s employment or service for a specified
period, or

(3) the satisfaction of other specified conditions.

The Award Agreement may provide that the extent of the Participant’s vested
interest shall be determined by the extent to which a condition is
satisfied. The limited period of time provided for the satisfaction of the
conditions on an award shall be referred to as the “Restricted Period”.

(ii) Vesting. Upon the satisfaction, within the Restricted Period, of the
conditions established by the Committee, or as provided in paragraph (vi), the
Participant’s interest in the Restricted Shares shall become vested to the
extent provided in the Award Agreement. The restrictions applicable to those
vested Restricted Shares shall lapse at that time, and the Company shall deliver
a certificate for those vested Shares to the Participant or the Participant’s
estate or the person to whom the Participant’s rights are transferred by will or
under the laws of descent and distribution, as the case may be, free of all
restrictions, subject to the satisfaction of the Company’s withholding
obligations as described in Section 19(c).

(iii) Forfeiture. Except as provided by the Committee in accordance with
paragraph (vi), the Participant shall forfeit Restricted Shares upon the
expiration of the Restricted Period, to the extent the conditions prescribed by
the Committee have not been satisfied. Upon such a forfeiture, all of the
Participant’s interest in the forfeited Restricted Shares shall automatically
revert to the Company.

(iv) Retention of Certificate. The Company shall issue, for the benefit of the
Participant, the number of Common Shares subject to a Restricted Shares award,
but the Company shall retain custody of any certificate for such Shares during
the Restricted Period.

 

11



--------------------------------------------------------------------------------

(v) Voting and Dividend Rights. Unless otherwise provided by the Committee in
the Award Agreement, the Participant to whom Restricted Shares have been granted
shall be entitled, during the Restricted Period, to vote those Shares and to
receive the dividends payable with respect to those Shares. If the vesting of an
award is conditioned on the satisfaction of a Performance Goal or other
performance-related condition, the Committee shall provide in the Award
Agreement that no dividends shall be payable with respect to the Restricted
Shares during the Restricted Period, but the Committee may make provision for
dividend equivalents under Paragraph 10(b)(vii).

(vi) Death or Disability. The Committee may provide that upon the termination of
the Participant’s employment or service during the Restricted Period by reason
of death or Permanent Disability, the conditions and restrictions on all or a
portion of the Restricted Shares shall lapse and the Participant’s interest in
those Shares shall become vested.

(vii) Dividend Equivalents. Subject to Section 12(b)(i), the Committee may
provide in the Award Agreement that the Participant shall receive, rather than
the dividends payable with respect to specified Restricted Shares, a credit
equivalent to the amount of such dividends, which shall be payable to the
Participant only if the Participant’s interest in the specified Restricted
Shares becomes vested; if the Participant forfeits the specified Restricted
Shares, the Participant shall simultaneously forfeit the Dividend Equivalents
attributable to such Restricted Shares. The Award Agreement shall specify the
time for payment of Dividend Equivalents, which shall not be later than
March 15th following the calendar year in which the Restricted Shares to which
the Dividend Equivalents are attributable become vested, subject to
Section 19(b) with respect to deferrals.

11. Restricted Share Units.

(a) Grant of Restricted Share Units. A Restricted Share Unit shall entitle a
Participant to a Share, the Fair Market Value of a Share in cash, or a
combination of the two, at a future date, subject to the satisfaction of any
terms and conditions specified by the Committee. The Company shall grant
Restricted Share Units to Participants under the Plan at such times, in such
numbers, and upon such terms as the Committee shall determine.

(b) Terms of Restricted Share Units. The Award Agreement for Restricted Share
Units shall set forth such terms, conditions, restrictions, and limits on the
Units as the Committee shall determine and as are consistent with the provisions
of the Plan, including the following:

(i) Conditions on Vesting. The Participant’s interest in a Restricted Share Unit
award shall be forfeitable when the award is granted. In the Award Agreement,
the Committee shall prescribe conditions that must be satisfied and the time by
which, or time period during which, the conditions must be satisfied, in order
for the Participant’s interest to become vested. The conditions may include one
or more of the following:

(1) the satisfaction of specified Performance Goals by a specified time or
during a specified period,

 

12



--------------------------------------------------------------------------------

(2) the continuance of the Participant’s employment or service for a specified
period, or

(3) the satisfaction of other specified conditions.

The Award Agreement may provide that the extent of the Participant’s vested
interest shall be determined by the extent to which a condition is
satisfied. The limited period of time provided for the satisfaction of the
conditions on an award shall be referred to as the “Restricted Period”.

(ii) Vesting. Upon the satisfaction, within the Restricted Period, of the
conditions established by the Committee, or as provided in paragraph (v), the
Participant’s interest in the Restricted Share Units shall become vested to the
extent provided in the Award Agreement.

(iii) Forfeiture. Except as provided by the Committee in accordance with
paragraph (v), the Participant shall forfeit Restricted Share Units upon the
expiration of the Restricted Period, to the extent the conditions prescribed by
the Committee have not been satisfied. Upon such a forfeiture, all of the
Participant’s interest in the forfeited Restricted Share Units shall
automatically revert to the Company.

(iv) No Dividends or Voting Rights. A Restricted Share Unit shall carry with it
no voting or dividend or other rights associated with Common Share ownership.

(v) Death or Disability. The Committee may provide that upon the termination of
the Participant’s employment or service during the Restricted Period by reason
of death or Permanent Disability, the conditions and restrictions on all or a
portion of the Restricted Share Units shall lapse and the Restricted Period with
respect to those Units shall expire.

(vi) Dividend Equivalents. Notwithstanding paragraph (iv), and subject to
Section 12(b)(i), the Committee may but need not provide that a bookkeeping
account established for a Participant shall be credited with an amount
equivalent to the amount of dividends that would be payable with respect to a
number of Shares equal to the number of Restricted Share Units awarded to the
Participant. The Committee may provide for the crediting of interest on any
Dividend Equivalents credited to a Participant’s account or may provide that the
Dividend Equivalent credit be adjusted for hypothetical investment experience in
such manner as the Committee may determine. If the Participant forfeits his or
her interest in a Restricted Share Unit, the Participant shall simultaneously
forfeit any Dividend Equivalents (as adjusted) attributable to those Restricted
Share Units.

(c) Payment of Vested Restricted Share Units.

(i) Payment of vested Restricted Share Units and other amounts credited to a
Participant’s account shall be made at such time or times after the expiration
of the Restricted Period as the Committee may establish. The Committee may but
need not provide that a Participant may elect to defer payment until such time
or times as the Committee may allow. The Committee may provide for payments in
lump sums or installments or both. The Committee

 

13



--------------------------------------------------------------------------------

shall establish procedures for its establishment of the time of payment and for
the form and timing of a Participant’s deferral and payment elections. All
elections shall conform to the Committee’s procedures. The Committee’s
procedures shall conform to the requirements of Code section 409A.

(ii) The Committee may, in its discretion, change the procedures for elections,
change the time to which payment may be deferred, and change the availability of
lump sum or installment payments. The Committee may provide that such changes
will apply to Restricted Share Units and other amounts already credited to a
Participant’s account, with respect to which a Participant may have already made
deferral and payment elections, but only to the extent such changes would not
cause the Plan to fail to conform to the requirements of Code section 409A.

(iii) The Company shall not establish any special fund with respect to a
Participant’s account. Any credit entries made to a Participant’s account shall
constitute a mere promise by the Company to make payments to the Participant,
subject to and in accordance with the Plan, from the general assets of the
Company, when the payments become due.

(iv) To the extent that any person acquires a right to receive payments from the
Company under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.

12. Other Awards.

(a) General. The Committee may determine, subject to the terms of the Plan, that
the Company shall grant awards that are not described in Sections 8 through 11,
but that provide for the issuance of Common Shares, or that are denominated in
or measured by the Fair Market Value of a Share, or that provide for payment in
the form of Shares rather than cash under any Company bonus or incentive
program. The Committee shall determine the terms and conditions of any such
other awards and the Participants to whom and the numbers in which such other
awards shall be granted. The Committee may condition the exercisability,
vesting, and payment of such other awards upon the satisfaction of Performance
Goals.

(b) Dividend Equivalents.

(i) Subject to Section 12(b)(ii), Dividend Equivalents may be granted by the
Committee, either alone or in tandem with another award, based on dividends
declared on the Common Shares, to be credited as of dividend payment dates
during the period between the date the Dividend Equivalents are granted to a
Participant and the date such Dividend Equivalents terminate or expire, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee. Dividend Equivalents with
respect to Shares covered by an award whose vesting is conditioned on the
satisfaction of a Performance Goal or other performance-related condition shall
only be paid out to the Participant at the same time or times and to the same
extent that such vesting conditions are subsequently satisfied and the award
vests with respect to such Shares.

(ii) No Dividend Equivalents shall be payable with respect to Options or SARs.

 

14



--------------------------------------------------------------------------------

(c) Profits Interest Units (LTIP Units). The Committee is authorized to grant
Profits Interest Units in such amount and subject to such terms and conditions
as may be determined by the Committee; provided, however, that Profits Interest
Units may only be issued to a Participant for the performance of services to or
for the benefit of the Partnership (i) in the Participant’s capacity as a
partner of the Partnership, (ii) in anticipation of the Participant becoming a
partner of the Partnership, or (iii) as otherwise determined by the Committee,
provided that the Profits Interest Units are intended to constitute “profits
interests” within the meaning of the Code, including, to the extent applicable,
Revenue Procedure 93-27, 1993-2 C.B. 343 and Revenue Procedure 2001-43, 2001-2
C.B. 191. The Committee shall specify the conditions and dates upon which the
Profits Interest Units shall vest and become nonforfeitable. Profits Interest
Units shall be subject to the terms and conditions of the Partnership Agreement
and such other restrictions, including restrictions on transferability, as the
Committee may impose. These restrictions may lapse separately or in combination
at such times, pursuant to such circumstances, in such installments, or
otherwise, as the Committee determines at the time of the grant of the award or
thereafter.

13. Awards to Independent Directors. Notwithstanding any other provision of the
Plan, the grant of any award to a Director who is not also an Employee (an
“Independent Director”) shall be made by the Board only pursuant to a written
nondiscretionary formula established by the Board (an “Independent
Director Compensation Policy”). An Independent Director Compensation Policy
shall set forth the type of awards to be granted to Independent Directors, the
number of Shares to be subject to Independent Director awards, the conditions on
which such awards shall be granted, become exercisable, payable, and expire, and
such other terms and conditions as the Board determines in its
discretion. Awards granted to Independent Directors shall be subject to all of
the limits set forth in this Plan. Notwithstanding any provision to the contrary
in the Plan or in an Independent Director Compensation Policy, the maximum
aggregate grant date fair value of one or more awards granted to an Independent
Director during any calendar year shall be $1,000,000.

14. Required Adjustments in Authorized Shares. In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as a merger, consolidation, separation, including a spin off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code section
368), or any partial or complete liquidation of the Company, such adjustment
shall be made in the number and class of Shares available for awards under
Section 5, in the number of Shares subject to outstanding awards, in the
exercise or purchase price under outstanding awards, and in the limits on awards
and the issuance of Shares set forth in Section 5, as determined by the
Committee to be appropriate and equitable to prevent dilution or enlargement of
the benefits available under the Plan and of the rights of Participants,
provided, however, that the number of Shares subject to an award shall always be
a whole number. In a stock-for-stock acquisition of the Company, the Committee
may, in its discretion, substitute securities of another issuer for any Shares
subject to outstanding awards.

Except as expressly provided in this Section, the issuance by the Company of
shares of any class or securities convertible into shares of any class, for
cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants, or upon the conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment shall be made with respect
to, the number of Shares subject to awards previously granted or the purchase or
exercise price per Share under outstanding awards.

 

15



--------------------------------------------------------------------------------

15. Change in Control.

(a) Impact of Event. The following provisions shall apply in the event of a
Change in Control:

(i) If and to the extent that outstanding awards under the Plan (A) are assumed
by the successor corporation (or an affiliate of the successor) or continued or
(B) are replaced with equity awards that preserve the existing value of the
awards at the time of the Change in Control and provide for subsequent payout in
accordance with a vesting schedule and Performance Goals, as applicable, that
are the same or more favorable to the Participants than the vesting schedule and
Performance Goals applicable to the awards, then all such awards or such
substitutes for them shall remain outstanding and be governed by their
respective terms and the provisions of the Plan subject to Section 15(a)(iv).

(ii) If and to the extent that outstanding awards under the Plan are not
assumed, continued, or replaced in accordance with Section 15(a)(i), then upon
the Change in Control the Committee may, in its sole discretion, provide that:
(A) outstanding Options and SARs shall immediately vest and become exercisable;
and (B) the restrictions and other conditions applicable to outstanding
Restricted Shares, Restricted Share Units, and other Share-based awards,
including vesting requirements, shall immediately lapse, and any Performance
Goals relevant to such awards shall be deemed to have been achieved at the
target performance level; such awards shall be free of all restrictions and
fully vested; and, with respect to Restricted Share Units, shall be payable
immediately in accordance with their terms or, if later, as of the earliest
permissible date under Code section 409A (collectively, the “Change in Control
Treatment”).

(iii) In addition, if and to the extent that outstanding awards under the Plan
are not assumed, continued, or replaced in accordance with Section 15(a)(i)
above, then in connection with the Committee determination in Section 15(a)(ii)
above, the Committee may, in its sole discretion, provide for cancellation of
such outstanding awards at the time of the Change in Control in which case a
payment of cash, property, or a combination of cash and property shall be made
to each such Participant upon the consummation of the Change in Control that is
determined by the Committee in its sole discretion and that is at least equal to
the excess (if any) of the value of the consideration that would be received in
such Change in Control by the holders of the Company’s securities relating to
such awards over the exercise or purchase price (if any) for such awards (except
that, in the case of an Option or SAR, such payment shall limited as necessary
to prevent the Option or SAR from being subject to Code section 409A).

(iv) If and to the extent that (A) outstanding awards are assumed, continued or
replaced in accordance with Section 15(a)(i) above and (B) a Participant’s
employment with, or performance of services for, the Company is terminated by
the Company for any reasons other than Cause or by such Participant for Good
Reason, in each case, within the two (2)-year period commencing on the Change in
Control, then, as of the date of such Participant’s termination, the
Change-in-Control Treatment set forth in Section 15(a)(ii) above shall
automatically apply to all assumed or replaced awards of such Participant then
outstanding.

 

16



--------------------------------------------------------------------------------

(v) Outstanding Options or SARs that are assumed, continued, or replaced in
accordance with Section 15(a)(i) may be exercised by the Participant in
accordance with the applicable terms and conditions of such award as set forth
in the applicable Award Agreement or elsewhere; provided, however, that Options
or SARs that become exercisable in accordance with Section 15(a)(iv) may be
exercised until the expiration of the original full term of such Option or SAR
notwithstanding the other original terms and conditions of such award.

(b) Definitions.

(i) A “Change in Control” of the Company shall mean and shall be deemed to have
occurred if (A) any person (as such term is used in section 13(d) and 14(d) of
the Exchange Act is or becomes beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing forty five percent (45%) or more of the combined voting power of
the Company’s then outstanding securities; or (B) the Company closes on a merger
or consolidation with any other corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately before the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of such surviving entity) more than fifty five percent (55%) of the
combined voting power of the voting securities of the Company or of such
surviving entity outstanding immediately after such merger or consolidation; or
(C) the Company closes on an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or (D) during any
period of twelve (12) consecutive months, individuals who, at the beginning of
such period constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof; provided however, that any TPG Nominated
Director (as defined in that certain Stockholders Agreement entered into on June
5, 2012 between the Company, TPG VI Pantera Holdings, L.P. and TPG VI
Management, LLC, as may be amended from time to time) shall be considered a
member of the Incumbent Board; provided, further, that for purposes of this
Section 15(b)(i)(D), the Chief Executive Officer of the Company on the date of
the Board’s initial adoption of the Plan shall not be counted in determining the
number of directors in office or the number of directors that cease to be a
director.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any award (or any portion of an award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (A), (B), (C) or
(D) with respect to such award (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing of such award if such
transaction also constitutes a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5). Consistent with the terms of this Section
15(b)(i), the Committee shall have full and final authority to determine
conclusively whether a Change in Control of the Company has occurred pursuant to
the above definition, the date of the occurrence of such Change in Control and
any incidental matters relating thereto.

(ii) For the purposes of this Section 15, “Cause” shall mean (A) the continued
failure by the Participant to perform material responsibilities and duties
toward the Company (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness), (B) the engaging by the
Participant in willful or reckless conduct that is demonstrably injurious to the
Company monetarily or otherwise, (C) the conviction of the Participant of a
felony, or (D) the commission or omission of any act by the Participant that is
materially inimical to the best interests of the Company and that constitutes on
the part of the Participant common law fraud or malfeasance, misfeasance, or
nonfeasance of duty; provided, however, that Cause shall not include the
Participant’s lack of professional qualifications. For purposes of the Plan, an
act, or failure to act, on the Participant’s part shall be considered “willful”
or “reckless” only if done, or omitted, by the Participant not in good faith and
without reasonable belief that the action or omission was in the best interest
of the Company.

 

17



--------------------------------------------------------------------------------

(iii) For the purposes of this Section 15, “Good Reason” shall mean:

(1) the material diminution, following a Change in Control, of the Participant’s
authority, duties or responsibilities;

(2) a material diminution by the Company in the Participant’s base salary in
effect immediately before the Change in Control; or

(3) the Company’s requiring the Participant, without the Participant’s written
consent, to be based at any office or location materially distant from the
Participant’s office location immediately before the Change in Control, except
for travel reasonably required in the performance of the Participant’s
responsibilities.

A termination for Good Reason must be communicated by the Participant to the
Company by written notice that specifies the event or events claimed to provide
a basis for termination for Good Reason; provided that the Participant’s written
notice must be tendered within ninety (90) days of the occurrence of such event
or events and provided further that the Company shall have failed to remedy such
act or omission within thirty (30) days following its receipt of such notice and
the Participant actually terminates employment within fourteen (14) days after
the Company’s failure to timely remedy.

 

18



--------------------------------------------------------------------------------

16. Approval of Shareholders; Term of Awards. If shareholder approval of the
Plan, as amended and restated, is not obtained within twelve months of the
Board’s initial adoption of the Plan, any awards granted under the Plan
following the date of the Board’s initial adoption of the Plan shall
automatically be cancelled. Notwithstanding anything herein to the contrary, no
ISO shall be granted under the Plan after the tenth (10th) anniversary of the
Board’s initial adoption of the Plan.

17. Amendment of Awards. Subject to Paragraph 7(g) (prohibition against
repricing of Options and Stock Appreciation Rights), the Committee may at any
time unilaterally amend any outstanding award to the extent the Committee
determines necessary or desirable, provided, however, that an amendment that
would be adverse to the interests of the Participant or, with respect to an
incentive stock option, that would prevent the Option from qualifying as an ISO,
shall not be effective without the holder’s consent.

18. Amendment and Termination of Plan. The Board may amend, suspend, or
terminate the Plan or any portion of the Plan at any time, provided no amendment
may be made without stockholder approval if such approval is required by
applicable law or the requirements of an applicable stock exchange, or if such
amendment would allow the grant of Options or Stock Appreciation Rights at an
exercise price below Fair Market Value at date of grant.

19. Miscellaneous.

(a) Beneficiary Designation. Each Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of the Participant’s death
before the Participant receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant with
respect to such benefit, shall be in a form prescribed by the Company, and shall
be effective only when filed by the Participant in writing with the Company
during the Participant’s lifetime. In the absence of any such designation, any
benefits remaining payable under the Plan at the Participant’s death shall be
paid when due to the Participant’s estate unless otherwise provided in the Award
Agreement.

(b) Deferrals. Pursuant to the applicable requirements of Code section 409A, the
Committee may permit or require a Participant to defer receipt of the payment of
cash or the delivery of Shares that would otherwise be due pursuant to the lapse
or waiver of restrictions with respect to Restricted Shares or Restricted Share
Units, or in connection with any other awards. If any such deferral is required
or permitted, the Committee shall establish rules and procedures for such
deferrals in compliance with the requirements of Code section 409A.

(c) Satisfaction of Tax Liabilities.

(i) The Company, the Partnership and its Subsidiaries shall have the power and
the right to deduct or withhold, or to require a Participant to remit to the
Company, the Partnership or to a Subsidiary, an amount that the Company or a
Subsidiary reasonably determines to be required to comply with federal, state,
local, or foreign tax withholding requirements with respect to the settlement or
vesting of an award. The Company, the Partnership or a Subsidiary may require
the payment of such taxes before Shares deliverable pursuant to such award are
transferred to the holder of the award.

 

19



--------------------------------------------------------------------------------

(ii) The Committee may allow a Participant to elect to pay the Company’s, the
Partnership’s or a Subsidiary’s minimum statutory withholding tax obligation
with respect to an award to be settled in Shares by the withholding of Shares
from the total number of Shares deliverable pursuant to the award, or by
delivering to the Company a sufficient number of previously acquired Shares, in
each case in accordance with rules and procedures established by the
Committee. Previously owned Shares delivered in payment for such taxes may be
subject to such conditions as the Committee may require. The value of each Share
withheld, or delivered, shall be the Fair Market Value of a Share on the date an
award becomes taxable.

(d) No Alienation. Except to the extent required by law, the right of a
Participant or beneficiary to payment under this Plan shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or beneficiary.

20. Restrictions on Issuance of Common Shares.

Should the Board of Directors determine that the listing, registration, or
qualification of Common Shares upon any securities exchange or under any state
or federal law or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition to or in connection with the issuance or
delivery of Common Shares under the Plan, no such Common Shares shall be issued
or delivered unless such listing, registration, qualification, consent, or
approval has been effected or obtained free of any conditions not acceptable to
the Board of Directors.

The certificates representing Common Shares issued by the Company under the Plan
may bear a legend describing any restrictions on resale of such Common Shares
under applicable securities laws, and stop transfer orders with respect to such
certificates may be entered on the Company’s stock transfer records.

21. Construction.

The Plan shall be construed in accordance with the law of the State of
Maryland. With respect to Options granted under the Plan that are intended to
qualify as incentive stock options as defined in Code section 422, the terms of
the Plan and of each incentive stock option granted pursuant to the Plan shall
be construed to give effect to such intention. With respect to awards granted
under the Plan that are intended to qualify for the exception under Code section
162(m) for performance-based pay, the terms of the Plan and the Award Agreement
shall be construed and administered to give effect to such intention, unless the
Committee determines to waive the application of such exception. With respect to
awards granted under the Plan that provide for the payment of deferred
compensation (within the meaning of Code section 409A), the terms of the Plan
and the Award Agreement shall be construed to conform to the requirements of
Code section 409A for the deferral (until payment) of the inclusion of the
compensation in gross income.

22. Section 83(b) Election. No Participant may make an election under Code
section 83(b) with respect to any award under the Plan without the consent of
the Committee, which the Committee may grant or withhold in its sole discretion.
If, with the consent of the Committee, a Participant makes an election under
Code section 83(b) to be taxed with respect to an award as of the date of
transfer of the award rather than as of the date or dates upon which the award
would otherwise be taxable under Code section 83(a), the Participant shall be
required to deliver a copy of such election to the Company promptly after filing
such election with the Internal Revenue Service.

 

20



--------------------------------------------------------------------------------

23. Grant of Awards to Certain Employees or Consultants. The Company, the
Partnership or any Subsidiary may provide through the establishment of a formal
written policy or otherwise for the method by which Shares or other securities
and/or payment therefor may be exchanged or contributed among such entities, or
may be returned upon any forfeiture of Shares or other securities by the
Participant, for the purpose of ensuring that the relationship between the
Company and its affiliates remain at arm’s-length.

24. REIT Status. The Plan shall be interpreted and construed in a manner
consistent with the Company’s status as a REIT. No award shall be granted or
awarded, and with respect to any award granted under the Plan, such award shall
not vest, be exercisable or be settled:

(a) to the extent that the grant, vesting, exercise or settlement of such award
could cause the Participant or any other person to be in violation of the
Ownership Limit (as defined in the Company’s Articles of Incorporation, dated
May 6, 1996, as amended and supplemented from time to time) or any other
provision of the Company’s charter, including without limitation Section 2
thereof; or

(b) if, in the discretion of the Committee, the grant, vesting, exercise or
settlement of such award could impair the Company’s status as a REIT.

 

21